Citation Nr: 9925143	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to the assignment of a rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which (in pertinent part) denied 
service connection for a hiatal hernia, and granted service 
connection for PTSD and assigned a 10 percent disability 
rating effective October 3, 1997.  The veteran has expressed 
disagreement with the 10 percent rating.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's hiatal hernia and his period of active military 
service or any incident during such service.

2.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a hiatal hernia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for a rating of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For A Hiatal Hernia

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran essentially asserts that his hiatal hernia 
"developed" during service and first manifested itself 
shortly after service on a January 1969 VA examination.

Service medical records are negative for any complaints or 
findings for a hernia.

A May 1997 VA examination includes a medical assessment of a 
hiatal hernia, and the Board accepts this as a medical 
diagnosis of current disability for well-grounded purposes.  
Epps.  The veteran has essentially stated that he first had a 
hernia during service.  The veteran's assertions with regard 
to his hernia is accepted as credible for well-grounded 
purposes.  Epps.

However, in the instant case, there is no medical evidence 
linking the veteran's hiatal hernia to service.  It would 
appear that whatever hernia-related problem the veteran had 
in service, it did not result in chronic disability.  In this 
regard, the Board notes that the veteran's abdomen and 
viscera were clinically evaluated as normal on his discharge 
examination in October 1968.  The Board further observes that 
the January 1969 VA examination noted "none" on the hernia 
portion of the examination.

The Board acknowledges the veteran's contentions that his 
hernia is related to events during service.  However, the 
etiology or pathology of a disability or disease involves a 
medical question that the veteran is not qualified to answer.  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veteran's hernia to service.  
Moreover, there is no medical evidence linking the continuity 
of symptomatology which the veteran claims to his hernia.  
See Savage, supra.  The Board further notes that although the 
veteran has claimed otherwise, the January 1969 VA 
examination did not assess the veteran with a hernia.  Based 
on the foregoing, the veteran's claim for service connection 
for a hiatal hernia must be denied on the basis that the 
veteran has not submitted a well-grounded claim.

The Board notes that the veteran has stated in his August 
1998 substantive appeal that the May 1997 VA examination was 
a "big joke."  However, the May 1997 VA examination report 
indicates that clinical testing was conducted.  Further, as 
the claim is not well grounded, the VA has no further duty to 
assist him in developing the record to support his claim.  
See Epps, 126 F. 3d at 1467-68.  By this decision, the Board 
is informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board is aware of no circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the claim for service connection "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Assignment Of A Higher Evaluation For PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam, and his awards 
include the Combat Infantry Badge.  He was first diagnosed 
with PTSD on a December 1997 VA examination.

The veteran has been assigned a 10 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 10 percent evaluation is warranted 
when continuous medication is required to control symptoms or 
when there is occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and the 
ability to perform occupational tasks during periods of 
significant stress.  A 30 percent evaluation is warranted for 
generally satisfactory functioning with routine behavior, 
self-care, and normal conversation but occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as: depressed mood; 
anxiety; suspicion; chronic sleep impairment; panic attacks 
weekly or less often; and mild memory loss such as forgetting 
names, directions, or recent events.  A 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks more frequent than once a 
week; difficulty understanding complex commands; impairment 
of memory characterized by, for example, forgetting to 
complete tasks or the retention of only highly-learned 
material; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

After reviewing the record, the Board finds that the 
veteran's PTSD more nearly approximates the criteria for a 30 
percent rating.  The December 1997 VA examination has 
revealed that the veteran suffers from a mild depressive mood 
and mild anxiety.  The examiner has also stated that the 
veteran suffers from sleep disturbance.  While the veteran's 
immediate recall was satisfactory, his concentration was 
found to be slightly impaired, and his ability to recall 
three words after retroactive interference was slightly 
impaired.  The examiner has stated that the veteran's PTSD 
has had a moderate impact on his social and occupational 
functioning.  Therefore, while there does not appear to be 
evidence of suspiciousness and panic attacks, the Board views 
the record as a whole as leading to the conclusion that the 
veteran's disability picture attributable to his PTSD more 
nearly approximates the criteria for a 30 percent rating, and 
entitlement to such a rating is therefore warranted.  
38 C.F.R. § 4.7.

However, the preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 50 
percent have been met.  The medical records show symptoms 
which are mild and moderate in degree.  For example, the 
December 1997 VA examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 65, thus showing 
only mild impairment.  Although some aspects of his 
relationship with his wife apparently have been difficult, he 
has been able to maintain a marriage of approximately 10 
years duration.  He has also reported that he visits his 
grandchildren and relates well with his children who live in 
the area.  While he has admitted to quitting several jobs in 
the past due to interpersonal difficulties with superiors, at 
the time of the December 1997 VA examination the veteran was 
working full-time in a construction job.  The Board observes 
that though the veteran was found to have poor impulse 
control, the examiner indicated that the impaired impulse 
control was due to his excessive drinking.  The veteran's 
PTSD has not been characterized by reduced reliability and 
productivity due to such symptoms as circumstantial speech, 
panic attacks (more than once a week), or a formal thought 
disorder.

In the Board's judgment, the veteran's PTSD most closely 
approximates a 30 percent rating throughout the appeal period 
under the Schedule for Rating Disabilities.  Fenderson.  The 
record does not present an approximate balance of positive 
and negative evidence with respect to a rating in excess of 
30 percent so as to permit application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b).

ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a hiatal hernia is denied.

Entitlement to a 30 percent rating for PTSD is granted, 
subject to criteria governing the payment of monetary 
benefits.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

